Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 4/13/21 was considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant amended claim 42 to include “spaced apart”. However, claim 21 already recites the elastic members are separated from each other. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 22, 24, 35 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US20120229901) in view of Lee et al (US20130126438).
Regarding claim 21, Moriya teaches a lens driving apparatus, comprising (see figure 7 and 12-17):
housing (42/42B);
a bobbin (24/240/24B/240B) disposed in the housing; 
a first coil (26/26B-1 or 26B-2) disposed on the bobbin; 
a first sensor (50) disposed in the housing;
a first magnet (28/282B-1 or 282B-2) disposed on the housing and opposite the first coil;
a circuit board (in base holder 14/14B) comprising a second coil (18B) disposed adjacent the first magnet (282B-1; see figure 13 for example and paragraphs 124);
a plurality of elastic members (32/32B) disposed on a first portion of the housing; and a support member (16/16B) connecting the plurality of elastic members and the circuit board (in the base holder),

wherein the support member comprises a first wire, a second wire, a third wire, and a fourth wire, which are separated from each other (see figure 14),
wherein the first wire and the second wire are disposed on the first corner area, and the third wire and the fourth wire are disposed on the second corner area (each corner area has two wires or one wire of the two at each corner is the first to fourth wire),
wherein the plurality of elastic member (32/32B) comprises a first elastic member, a second elastic member, a third elastic member, and a fourth elastic member (each sides has elastic arm 326B), which are separated from each other (see figure 15), and
wherein at least a part of each of the first to second elastic members is disposed on the first corner area (two intersecting edges/sides make the first corner area), and at least a part of each of the third to fourth elastic members is disposed on the second corner area (another two intersecting edges/side make the second corner area), and wherein the first sensor (50) is spaced apart from the circuit board. 
 Moriya has an elastic member holder which includes a first, second, third and fourth elastic member with one elastic member portion corresponding/positioned to each side of the four sided member. Thus, the elastic members are separated from each on the holder because the four elastic members aren’t distributed to one or two sides.
Also Moriya housing (42/42B) encloses all the circuitry, to include the sensor (50). Thus Moriya meets the broad recitation “disposed in the housing”. 
However, Moriya fails to specifically disclose an embodiment wherein the first sensor (Hall sensor 50) is spaced apart from the circuit board.

housing (see figure 1);
a bobbin (134) disposed in the housing; 
a first coil (136) disposed on the bobbin (paragraph 29); 
a first sensor (150) disposed in the housing;
a first magnet (125) disposed on the housing and opposite the first coil (paragraph 35);
a circuit board (underneath base 1110);
a plurality of elastic members (400/145) disposed on a first portion of the housing; and a support member (wiring) connecting the plurality of elastic members and the circuit board (paragraph 57),
 wherein the housing comprises a first corner area and a second corner area disposed opposite to the first corner area (see figure 1-3),
wherein the plurality of elastic member (400/145) comprises a first elastic member, a second elastic member, a third elastic member, and a fourth elastic member (see figures 1-3), which are separated from each other, and
and wherein the first sensor (150) is spaced apart from the circuit board (underneath base 110). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a sensor apart from the circuit board as a functionally equivalent structure for driving the lens and determining the positon of the lens in a VCM system. 
Regarding claim 22, the lens driving apparatus according to claim 21, wherein the first to fourth wires (16/16B) are connected to the first to fourth elastic members (see figure 14), respectively, and wherein the first sensor (50) and the first coil (26B)are electrically connected to the circuit board through the support member (16B- see p.228-233).

Regarding claim 35, see paragraph 206.
Regarding claim 42, see Examiner’s notes in claim 21.

Allowable Subject Matter
Claims 23, 26 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25, 27-29, 32-34, 36-41 and 43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to specifically disclose a lens driving apparatus, comprising: a housing; a bobbin disposed in the housing; a first coil disposed on the bobbin; a first sensor disposed in the housing; a first magnet disposed on the housing and opposite the first coil; a circuit, board comprising a second coil disposed adjacent to the first magnet; a plurality of elastic members disposed on a first portion of the housing; and a support member electrically connecting the plurality of elastic members and the circuit board, wherein the housing comprises a first comer area, a second comer area disposed opposite to the first comer area, a third comer area, and a fourth comer area disposed opposite to the third comer area, wherein the support member comprises a first wire, a second wire, a third wire, a fourth wire, a fifth wire, and a sixth wire, which are separated from each other, wherein the first wire and the second wire are disposed on the first corner area, and the third wire and the fourth wire are disposed on the second comer area, and wherein the fifth wire is disposed on the third corner area and the sixth wire is 
first corner area, and at least a part of each of the third to fourth elastic members is disposed on the second corner area as claimed in claim 28; a lens driving apparatus, comprising: a housing; a bobbin; a first coil disposed on the bobbin; a magnet disposed on the housing and facing opposite the first coil; a circuit board comprising a second coil disposed below adjacent to the magnet and facing the magnet; an upper elastic member disposed on an upper portion of the housing; a Hall sensor disposed between the housing and the bobbin; and a support member connecting the upper elastic member and the circuit board, wherein the housing comprises a first corner area, a second corner area disposed opposite to the first corner area, a third corner area, and a fourth corner area disposed opposite to the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH